Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered on or about April 7, 1999, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be raised on this appeal.
Pursuant to CPL 460.20, defendant has the right to apply for leave to appeal to the Court of Appeals by making application to the Chief Judge of that Court and by submitting such application to the Clerk of that Court or to a Justice of the Appellate Division of the Supreme Court of this Department on reasonable notice to the respondent within thirty (30) days after service of a copy of this order, with notice of entry.
Denial of the application for permission to appeal by the *123Judge or Justice first applied to is final and no new application may thereafter be made to any other Judge or Justice. Concur — Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.